UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6912


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LISA MARIE CASEY, a/k/a Lisa Marie Adams, a/k/a Lisa Marie Galliher, a/k/a
Lisa Marie Graninger,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Abingdon. James P. Jones, District Judge. (1:06-cr-00071-JPJ-1)


Submitted: October 20, 2020                                   Decided: October 23, 2020


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lisa Marie Casey, Appellant Pro Se. Jennifer R. Bockhorst, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lisa Marie Casey appeals the district court’s June 2, 2020, opinion and order

denying her motion seeking to reduce her term of imprisonment pursuant to 18 U.S.C.

§ 3582(c)(1)(A). The court noted that Casey was to be placed in a half-way house on

September 2, 2020, and had a projected release date of October 2, 2020. According to the

Bureau of Prisons’ Inmate Locator, Casey was released September 4, 2020. Because Casey

is no longer imprisoned, we dismiss the appeal as moot. We deny her motion to expedite

the decision. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           DISMISSED




                                           2